                                                                                                      Entered on Docket
                                                                                                      February 01, 2019
                                                                                                      EDWARD J. EMMONS, CLERK
                                                                                                      U.S. BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA


                                                    1   RICHARD A. LAPPING (SBN 107496)
                                                         Rich@TrodellaLapping.com
                                                    2   TRODELLA & LAPPING LLP           The following constitutes the order of the Court.
                                                        Richard A. Lapping (SBN: 107496) Signed: January 31, 2019
                                                    3   Trodella & Lapping LLP
                                                        540 Pacific Avenue
                                                    4   San Francisco, CA 94133          _________________________________________________
                                                        Telephone:    (415) 399-1015     M. Elaine Hammond
                                                    5   Facsimile:    (415) 651-9004     U.S. Bankruptcy Judge

                                                    6   PATRICK M. RYAN (SBN 203215)
                                                         pryan@bzbm.com
                                                    7   SEAN R. McTIGUE (SBN 286839)
                                                         smctigue@bzbm.com
                                                    8   BARTKO ZANKEL BUNZEL & MILLER
                                                        A Professional Law Corporation
                                                    9   One Embarcadero Center, Suite 800
                                                        San Francisco, California 94111
                                                   10   Telephone: (415) 956-1900
                                                        Facsimile: (415) 956-1152
                                                   11
                                                        Attorneys for Creditor ASML US, LLC,
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   f/k/a ASML US, Inc.
                            540 Pacific Avenue




                                                   13

                                                   14                              UNITED STATES BANKRUPTCY COURT

                                                   15                              NORTHERN DISTRICT OF CALIFORNIA

                                                   16                                          SAN JOSE DIVISION

                                                   17

                                                   18   In re:                                                Case No.: 18-52770-MEH
                                                   19   XTAL, INC.,                                           Chapter 11
                                                   20                  Debtor.                                ORDER GRANTING MOTION FOR
                                                                                                              RELIEF FROM STAY
                                                   21
                                                                                                              Date:           January 24, 2019
                                                   22                                                         Time:           1:30 p.m.
                                                                                                              Judge:          Hon. 0Elaine Hammond
                                                   23                                                         Courtroom:       3070
                                                   24

                                                   25            The Court heard the motion of Plaintiff ASML US, LLC, f/k/a ASML US, Inc. (“ASML”)
                                                   26   for relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) (“Motion”), to lift the stay of
                                                   27   proceedings in the action styled ASML US, Inc., vs. XTAL, Inc., pending as Case No. 16-CV-
                                                   28   295051 in Department 8 of the Superior Court of Santa Clara County (“Superior Court”) before the


                                                    Case: 18-52770       Doc# 86     Filed: 01/31/19     Entered: 02/01/19 14:22:37        Page 1 of 4
                                                    1   Honorable Sunil R. Kulkarni, Judge of the Superior Court (“State Court Action”) on January 24,

                                                    2   2019. Richard A. Lapping of Trodella & Lapping LLP, and Patrick M. Ryan and Sean R. McTeague

                                                    3   of Bartko Zankel Bunzel & Miller appeared for ASML; and Leib M. Lerner, Ryan W. Koppelman,

                                                    4   and Helen Su of Alston & Bird LLP appeared for defendant XTAL, Inc.(“Debtor”).

                                                    5             The Court having read and considered the papers, argument and other matters submitted by

                                                    6   the parties, grants the Motion. This Order is made on the basis of the following Findings of Fact and

                                                    7   Conclusions of Law in accordance with Federal Rule of Bankruptcy Procedure 7052.

                                                    8                              FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                                    9             While the factors applied to determine whether relief from stay should be granted to proceed

                                                   10   with litigation are not exactly the same as for remand, there is significant overlap. As such, the Court

                                                   11   finds that the factors that weigh in favor of remand of Adversary Proceeding No. 19-05002
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   (“Adversary Order”) also favor the grant of relief from stay to proceed with further hearing before
                            540 Pacific Avenue




                                                   13   Superior Court Judge Kulkarni for determination and entry of judgment, including any injunctive

                                                   14   relief, provided that any enforcement is returned to the bankruptcy court for review.

                                                   15             As to the argument that ASML violated the stay, for the reasons previously stated in the

                                                   16   Adversary Order, the Court finds that ASML’s filing regarding its conversion was not a violation of
                                                   17   the automatic stay.

                                                   18             Second, as to contact with Judge Kulkarni regarding scheduling in the event relief from the

                                                   19   stay was granted, the Court finds that this is not sufficient to deny relief from stay. This is the

                                                   20   functional equivalent of a foreclosing entity continuing a sale date in anticipation of a grant of relief

                                                   21   from stay, which courts within the Ninth Circuit have recognized as not being a violation.

                                                   22             Third, as to the notice and order entered by the two Superior Court judges, the Court finds

                                                   23   that these were administrative acts for which all action was completed pre-petition. Nevertheless, the

                                                   24   Court will annul the stay as to these acts.

                                                   25             Therefore, IT IS HEREBY ORDERED that:

                                                   26             1.     The Motion for relief from the automatic stay is GRANTED as to the State Court
                                                   27   Action.

                                                   28


                                                    Case: 18-52770         Doc# 86     Filed: 01/31/19    Entered: 02/01/19 14:22:37         Page 2 of 4
                                                    1             2.   The enforcement of any judgment or order entered in the State Court Action,

                                                    2   including any order for injunctive relief, shall be stayed and returned to the Bankruptcy Court for

                                                    3   further proceedings.

                                                    4             3.   The automatic stay is annulled with respect to (a) the NOTICE OF HEARING ON

                                                    5   STATUS OF CASE by Judge James L. Stoelker entered on December 31, 2018 in the State Court

                                                    6   Action, and (b) the ORDER of Judge Peter H. Kirwan entered on January 3, 2019 in the State Court

                                                    7   Action.

                                                    8

                                                    9   APPROVED AS TO FORM:

                                                   10   ALSTON & BIRD LLP
                                                   11
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   By: /s/ Leib M. Lerner
                            540 Pacific Avenue




                                                               Leib M. Lerner
                                                   13          Attorneys for Defendant XTAL, Inc.
                                                   14

                                                   15                                  *** (1'2)25'(5 ***

                                                   16
                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26
                                                   27

                                                   28


                                                    Case: 18-52770      Doc# 86      Filed: 01/31/19    Entered: 02/01/19 14:22:37        Page 3 of 4
 1                                  COURT SERVICE LIST
 2

 3     (&)3DUWLFLSDQWV
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 18-52770   Doc# 86   Filed: 01/31/19   Entered: 02/01/19 14:22:37   Page 4 of 4
